Spina, J.
(dissenting). I respectfully dissent. General Laws c. 276, § 58, states that, if “cash bail is required, the prisoner shall be allowed to provide an equivalent amount in a surety company bond.” I do not see any ambiguity in the statute, and I do not believe any ambiguity is created by the “two primary meanings” of the word “equivalent,” as identified by the court. Ante at 252. A bond equal in value to cash bail is the same as a bond equal in effect to cash bail, and in either case, that means that the face amount of the bond is the same as the cash bail set by a judge.
In my view, the construction given the statute by the court does not arise from any ambiguity in the word “equivalent” but from the unstated indirect object of the verb “provide.” Under the statute, bail, whether it be in the form of cash or a surety bond, is provided to only one entity. That entity must be the Commonwealth. The result reached by the court requires two different indirect objects of the verb “provide”: the Corn-*259monwealth, if the defendant provides cash bail; and the bail bondsman, if the defendant provides the “equivalent amount” (“ ‘equivalent amount’ of bond that would be obtained by [providing the bail bondsman] the sum of cash designated as bail, namely $100,000 would purchase a bond of one million,” ante at 251).
The result reached by the court runs counter to basic rules of statutory construction. Three aspects of that result bear mention. The first is the meaningless choice presented to a defendant, who can either pay the cash bail to the clerk of court and recover that amount at the end of the case, or pay an equivalent amount to a bail bondsman as the premium for a surety bond, plus fees, and recover nothing after disposition of the case. Second, if the bail bond system were as pernicious as the court has described, and the studies provided by the amici suggest that it is not, then the Legislature could have eliminated bondsmen altogether rather than devise such a convoluted, indirect method of putting bail bondsmen out of business. Third, the bail statute expresses a preference for personal recognizance, grounded in the presumption of innocence, and it thus calls for bail to be set in a reasonable amount. See Mendonza v. Commonwealth, 423 Mass. 771, 774 (1996). As the bail statute is now construed, the surety bond is not a viable alternative for a defendant who cannot afford cash bail to obtain his freedom pending trial.
The court relies on the “twenty-year unchallenged history supporting the setting of alternative bail amounts” for support. Ante at 257. In truth, judges set bail in a variety of ways, a point noted by the court. Judges set bail according to the formula approved by the court; judges set bail according to the formula subscribed by this dissent; and judges use other formulae for setting bail (e.g., $10,000 cash; $25,000 surety). There is nothing inherently wrong with any of these methods. The Legislature could amend the statute to reflect, and validate, these practices, thereby giving judges the flexibility needed to address circumstances when setting bail to ensure the presence of a defendant at trial.
Because I see no ambiguity in the words of the statute, I believe that those words should be given their common meaning such that the amount of the surety bond a defendant may *260post, its face value, represents an amount equivalent to the cash bail set by the judge.